Citation Nr: 1212605	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  98-14 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Todd Hammond, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran's appeal was previously remanded by the Board in November 2003 and August 2010.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the RO in Portland, Oregon.  VA will notify the appellant if further action is required.


REMAND

The Veteran has testified in two separate hearings before the Board regarding the issue on appeal.  In December 2002, the Veteran presented testimony at a Travel Board hearing before Acting Veterans Law Judge Clifford R. Olson.  In April 2010, the Veteran presented testimony at a Travel Board hearing before Veterans Law Judge John E. Ormond, Jr., who has since retired.  Copies of both hearing transcripts are associated with the claims file.

VA regulations provide that the Veterans Law Judge who conducts a hearing in a claim must participate in making the final determination of the claim.  38 C.F.R. § 20.707.  The Veteran was sent a letter in February 2012 informing him that the Veterans Law Judge who conducted his April 2010 hearing was no longer employed by the Board.  This same letter offered him the opportunity to again present testimony before a member of the Board.  Thereafter, in February 2012, the Veteran indicated his request to appear at a hearing before a Veterans Law Judge of the Board at his local regional office.  Consequently, the Board finds that it has no alternative but to remand this matter so that the Veteran may be afforded his requested hearing.

In this regard, it is also important to note that because the Veteran will have testimony before two different Veterans Law Judge (pursuant to this Remand), the Board will be legally required to assign a third Veterans Law Judge to decide the issue, as a proceeding before the Board may be assigned either to an individual Veterans Law Judge or to a panel of not less than three members of the Board.  38 U.S.C.A. § 7102(a); 38 C.F.R. § 19.3; see also August 2010 Board decision.  If the Veteran testifies before a different Veterans Law Judge as a result of this Remand (which is likely), it will be necessary to afford him the same opportunity before the third Veterans Law Judge as the United States Court of Appeals for Veterans Claims has held that a claimant is entitled to an opportunity for a hearing before every member of the panel who will ultimately decide his appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).

Accordingly, the case is REMANDED for the following action:

Arrangements should be made in order to provide the Veteran with a hearing before a member of the Board at his local RO in Portland, Oregon.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


